Fourth Court of Appeals
                                San Antonio, Texas
                                     December 7, 2018

                                   No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                             v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI09734
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
        Appellant’s reply brief was due on December 3, 2018. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for a twenty-day extension of
time to file the reply brief.
       Appellant’s motion is GRANTED.       Appellant’s reply brief is due on December 27,
2018. See id. R. 38.6(d).



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court